     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.72 Page 1 of 10


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11       SHEENA SANDERS, an individual                        Case No.: 20-cv-00085-AJB-BLM
12
                                             Plaintiff,       ORDER GRANTING IN PART AND
13    v.                                                      DENYING IN PART DEFENDANTS’
                                                              MOTION TO DISMISS
14
         CITY OF NATIONAL CITY; OFFICER
15       SAKAMOTO; and DOES 1-10,                             (Doc. No. 5)
16
                                         Defendants.
17
18              Before the Court is Defendants’ motion to dismiss Plaintiff’s Monell municipality
19   liability claim and her request for punitive damages. (Doc. No. 5 at 6, 8–16.) 1 For the
20   following reasons, the Court GRANTS IN PART and DENIES IN PART the motion.
21         I.      BACKGROUND
22              Plaintiff Sheena Sanders brings this civil action against Defendants, City of National
23   City (“National City”), and Officer Sakamoto and Does 1-10 (Defendant Officers). (Doc.
24   No. 1 at 2–3.) The following facts are taken from Plaintiff’s Complaint.
25              Between the late evening to early morning hours on or about February 18, 2020,
26   while Plaintiff and her fiancé were retiring to their bedroom, Defendant Officers loudly
27
     1
28     The page numbers cited herein correspond to the Court’s ECF-generated page numbers, which appear at
     the top of each filed document.

                                                          1
                                                                                  20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.73 Page 2 of 10


1    banged at their house door and shouted for them to open it. (Id. at 4.) At this time, Plaintiff
2    was unclothed, and Plaintiff’s fiancé was unclothed but for his underwear. Plaintiff’s fiancé
3    approached their house door to investigate, and when he opened the door, Defendant
4    Officers “pushed past Plaintiff’s fiancé and rushed into the residence and toward the
5    bedroom shared by Plaintiff and her fiancé.” (Id.) The couple did not consent to Defendant
6    Officers’ entry into their home. (Id.) Defendant Officers did not have a duly executed
7    search or arrest warrant and entered the couple’s home “without provocation, reasonable
8    suspicion, probable cause, [or] exigent circumstances.” (Id.)
9           As Plaintiff was naked at this time, her fiancé asked the Defendant Officers, who
10   were all males, to allow Plaintiff to put her clothes on. (Id.) Notwithstanding Plaintiff’s
11   fiancé’s request, Defendant Officers “immediately detained and arrested Plaintiff and
12   placed her in handcuffs” while she “was completely naked.” (Doc. No. 1 at 5.) In addition,
13   “Plaintiff repeatedly asked for a female officer to be present so that Plaintiff could put on
14   her clothes,” but Defendant Officers refused her request and proceeded to take her out of
15   her residence to the police car, in full view of neighbors and other residents of the apartment
16   building. (Id.) “While naked and handcuffed and in full view of the public,” Plaintiff again
17   requested permission to put on clothing. (Id.) Defendant Officers “provided a small
18   blanket” to cover Plaintiff’s body, transported her to jail, and charged her with felony
19   domestic violence. (Id. at 5–6.) Plaintiff’s fiancé did not request Defendant Officers to
20   arrest or bring charges against Plaintiff. (Id. at 6.) The San Diego County District
21   Attorney’s Office “refused to prosecute Plaintiff and no criminal complaint was ever filed”
22   against her. (Id. at 7.)
23          According to Plaintiff, as a result of Defendant Officers’ unjustified arrest and forced
24   public exposure of her body, she “experienced extreme embarrassment, fright, and has
25   suffered other severe physical and emotional injuries” which require continuing medical
26   attention. (Doc. No. 1 at 7.) Additionally, as a result of Defendant Officers’ pursuit of an
27   unwarranted felony domestic violence charge against Plaintiff, she “was forced to pay a
28   bail bondsman unnecessary bonding fees to be released from custody.” (Id.) On January

                                                    2
                                                                              20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.74 Page 3 of 10


1    10, 2020, Plaintiff filed a Complaint, alleging four causes of action: one for unreasonable
2    search and seizure, and three for municipal liability pursuant to 42 U.S.C. § 1983. (Id. at
3    1, 3, 8–11.)
4       II.      LEGAL STANDARD
5             A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of the
6    complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “To survive a motion to
7    dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
8    claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
9    (citation omitted). Facial plausibility is satisfied “when the plaintiff pleads factual content
10   that allows the court to draw the reasonable inference that the defendant is liable for the
11   misconduct alleged.” Id. The plausibility standard is not a probability requirement, but
12   rather, “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.
13            To determine the sufficiency of the complaint, the court must assume the truth of all
14   factual allegations therein and construe them in the light most favorable to the plaintiff.
15   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). This tenet, however,
16   does not apply to legal conclusions. Iqbal, 556 U.S. at 678. “Threadbare recitals of the
17   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
18   Id.; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“labels and conclusions” or
19   “formulaic recitation of the elements of a cause of action” are insufficient). Plausibility
20   demands more than a formulaic recitation of the elements of a cause of action or naked
21   assertions devoid of further factual enhancement. Iqbal, 556 U.S. at 678. “[W]here the
22   well-pleaded facts do not permit the court to infer more than the mere possibility of
23   misconduct,” the complaint is subject to dismissal. Id. at 679.
24      III.     DISCUSSION
25            Defendants move to dismiss Plaintiff’s Monell claim against National City and her
26   request for punitive damages. (Doc. No. 5-1 at 6.) First, Defendants assert that Plaintiff’s
27   Monell claims do not contain sufficient factual allegations to survive the Twombly/Iqbal
28   pleading standard. (Id. at 12.) Second, Defendants argue that Plaintiff is not entitled to

                                                    3
                                                                              20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.75 Page 4 of 10


1    punitive damages and has not pled facts to sufficient for such damages. (Id.) The Court
2    discusses Defendants’ arguments in turn.
3           A. Municipal Liability - Monell Claims
4           “Section 1983 provides a cause of action against any ‘person’ who, under color of
5    law, deprives any other person of rights, privileges, or immunities secured by the
6    Constitution or laws of the United States. The term ‘person’ includes municipalities.”
7    Ulrich v. City & Cty. of San Francisco, 308 F.3d 968, 983 (9th Cir. 2002) (citing Monell
8    v. Dep’t of Soc. Serv. of N.Y., 436 U.S. 658, 694 (1978)). Although a municipality cannot
9    be held liable under a respondeat superior theory, a municipality can be held liable when
10   its policy or custom causes an employee to violate another’s constitutional right. Monell,
11   436 U.S. at 690–92.
12          Pursuant to Monell, a local governmental entity may be liable for failing to act to
13   preserve constitutional rights under § 1983 where the plaintiff can establish the following
14   elements: “(1) that [s]he possessed a constitutional right of which [s]he was deprived; (2)
15   that the municipality had a policy; (3) that this policy ‘amounts to deliberate indifference’
16   to the plaintiff’s constitutional right; and (4) that the policy is the ‘moving force behind the
17   constitutional violation.’” Oviatt By & Through Waugh v. Pearce, 954 F.2d 1470, 1474
18   (9th Cir. 1992) (quoting City of Canton, v. Harris, 489 U.S. 378, 389–91 (1989)).
19   A plaintiff can establish the second element—policy—in three ways: (1) where a public
20   entity acts “pursuant to an expressly adopted policy,” Thomas v. County of Riverside, 763
21   F.3d 1167, 1170 (9th Cir. 2014); (2) where a public entity has a “longstanding practice or
22   custom,” id. at 1170, which may arise when the public entity “fail[s] to implement
23   procedural safeguards to prevent constitutional violations” or when it fails to adequately
24   train its employees,” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1143 (9th Cir. 2012); or
25   (3) where “the individual who committed the constitutional tort was an official with ‘final
26   policy-making authority,’” Gillette v. Delmore, 979 F.2d 1342, 1346 (9th Cir. 1992), or
27   such an official “ratified a subordinate’s unconstitutional decision or action and the basis
28   for it, id. at 1347.

                                                    4
                                                                              20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.76 Page 5 of 10


1          In the past, for a Monell claim to survive a motion to dismiss in the Ninth Circuit, a
2    plaintiff need only plead a “bare allegation that government officials’ [unconstitutional]
3    conduct conformed to some unidentified” policy or custom.” AE ex rel. Hernandez v. Cnty.
4    of Tulare, 666 F.3d 631, 637 (9th Cir. 2012). Following Twombly/Iqbal, however, the
5    Ninth Circuit instructed that the following pleading standard governs future Monell claims:
6          First, to be entitled to the presumption of truth, allegations in a complaint or
           counterclaim may not simply recite the elements of a cause of action but must
7
           contain sufficient allegations of underlying facts to give fair notice and to
8          enable the opposing party to defend itself effectively. Second, the factual
           allegations that are taken as true must plausibly suggest an entitlement to
9
           relief, such that it is not unfair to require the opposing party to be subjected to
10         the expense of discovery and continued litigation.
11   AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr v.
12   Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).
13             1) Ratification
14         In support of her second cause of action, a Monell claim based on ratification,
15   Plaintiff alleges that “a final policy maker, acting under color of law, who had final
16   policymaking authority concerning the acts” of Defendant Officers “ratified (or will
17   ratify)” their “acts and bases for them.” (Doc. No. 1 at 9–10.) She continues that “the final
18   policymaker knew of and specifically approved of (or will approve of)” Defendant
19   Officers’ acts. (Id. at 10.) Defendants argue that Plaintiff “merely recites the elements for
20   ratification.” (Doc. No. 5-1 at 13.) The Court agrees.
21         A municipality may be liable under § 1983 where an official with final
22   policy-making authority “ratified a subordinate’s unconstitutional decision or action and
23   the basis for it.” Gillette, 979 F.2d at 1346–47. Here, Plaintiff makes no mention of who
24   the alleged final policy maker is and how such person “ratified (or will ratify)” Defendant
25   Officers’ acts in this case. (Doc. No. 1 at 9.) As such, Plaintiff’s allegations are conclusory
26   and devoid of any factual enhancement. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at
27   555. Thus, the Court finds that Plaintiff has not pled “sufficient allegations of underlying
28   facts to give [Defendants’] fair notice” of the factual grounds upon which they rest their

                                                    5
                                                                              20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.77 Page 6 of 10


1    ratification claim such that Defendants can defend themselves effectively. AE ex rel.
2    Hernandez, 666 F.3d at 637. Without more, Plaintiff’s allegations amount to a formulaic
3    recitation of the elements, and thus, are inadequate to state a Monell claim based on
4    ratification. See id.; Iqbal, 556 U.S. at 678. Accordingly, the Court GRANTS Defendants’
5    motion to dismiss Plaintiff’s Monell claim based on ratification and DISMISSES this
6    claim WITHOUT PREJUDICE.
7              2) Failure to Train
8          In support of her third cause of action, a Monell claim based on a failure to train,
9    Plaintiff alleges that “[t]he training policies of Defendant CITY were inadequate to train
10   its officers to handle the usual and recurring situations with which they must deal,” and
11   that it “was deliberately indifferent to the obvious consequences of its failure to train its
12   officers adequately.” (Doc. No. 1 at 10.) Plaintiff also alleges that “[t]he failure of
13   Defendant CITY to provide adequate training caused the deprivation of Plaintiff’s rights”
14   and its “failure to train is so closely relate to the deprivation of Plaintiff’s rights as to be
15   the moving force that caused the ultimate injury.” (Id. at 10–11.) Defendants contend that
16   these allegations are conclusory, deficient, and insufficient to attach liability based on a
17   failure to train. (Doc. No. 5-1 at 13.) The Court agrees.
18         A municipality may be liable under § 1983 “where the failure to train amounts to
19   deliberate indifference to the rights of persons with whom the employee comes into
20   contact.” Long v. County of Los Angeles, 442 F.3d 1178, 1186 (9th Cir. 2006). A plaintiff
21   asserting a Monell claim based on a failure to train must identify how the municipality’s
22   training was inadequate and that the inadequate training represents municipal policy. See
23   id. Here, Plaintiff points to no specific training policy; instead, she makes a vague reference
24   to “training policies” that should have adequately trained Defendant Officers to handle the
25   usual situations recurring in their everyday work. (Doc. No. 1 at 10.) Plaintiff’s overly
26   generalized allegations do not suffice. She does not state, for example, how National City
27   failed to train its officers, what topics were not covered in the training, how the training
28   was deficient, whether the policymakers were aware of such deficiency, or how the

                                                    6
                                                                              20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.78 Page 7 of 10


1    inadequate training caused the constitutional violation. Thus, the Court finds that Plaintiff
2    has not pled “sufficient allegations of underlying facts to give [Defendants’] fair notice” of
3    the factual grounds upon which they rest their failure to train claim such that Defendants
4    can defend themselves effectively. AE ex rel. Hernandez, 666 F.3d at 637. Accordingly,
5    the Court GRANTS Defendants’ motion to dismiss Plaintiff’s Monell claim based on a
6    failure to train and DISMISSES this claim WITHOUT PREJUDICE.
7              3) Unconstitutional Custom or Policy
8          Defendants argue that Plaintiff’s allegations of unconstitutional customs or policies
9    in her third cause of action, “are based on unspecified policies of action and inaction.”
10   (Doc. No. 5-1 at 13.) Plaintiff contends that she set forth “numerous specific customs,
11   policies, and/or practices” which caused the constitutional violation in this case. (Doc. No.
12   8 at 5.) A municipality may be liable under § 1983 where a public entity has a
13   “longstanding practice or custom” that caused an employee to violate a citizen’s
14   constitutional rights. Thomas, 763 F.3d at 1170.
15         Turning to the four corners of the Complaint, Plaintiff alleged a series of claimed
16   unconstitutional customs and policies, such as permitting unlawful forced entries into and
17   arrests in citizen’s homes without a warrant or exigent circumstances, employing,
18   retaining, and inadequately supervising officers known to abuse their authority with respect
19   to unlawful home entries and warrantless arrests, maintaining grossly inadequate
20   procedures for controlling police misconduct, failing to discipline officers for unlawful
21   entries and arrests, refusing to discipline officers for conduct a court has determined
22   unconstitutional, facilitating a “blue code of silence” whereby police officers do not report
23   their colleague’s errors, misconduct, or crime, and maintaining a policy of inaction and
24   indifference towards complaints of police misconduct. (Doc. No. 1 at 11–13.) Coupled with
25   Plaintiff’s allegations that Defendant Officers forcibly entered her and her fiancé’s home
26   without a warrant, exigent circumstances, or consent, and subsequently “were not
27   disciplined, reprimanded, retrained, suspended, or otherwise penalized” for such conduct,
28   (Id. at 11), the Court finds that Plaintiff gives Defendants fair notice of the alleged

                                                   7
                                                                             20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.79 Page 8 of 10


1    unconstitutional practices such that they are able to defend themselves effectively. See AE
2    ex rel. Hernandez, 666 F.3d at 637. Moreover, assuming the truth of all factual allegations
3    in the Complaint and the reasonable inferences drawn therefrom, the Court finds that they
4    “plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing
5    party to be subjected to the expense of discovery and continued litigation.” Id.
6          While Defendants assert that a custom or policy may not be predicated on an isolated
7    or sporadic incident, the Court does not find that such is the case here. This is because the
8    circumstances leading to Plaintiff’s arrest allow the Court to draw an inference that other
9    National City officers, like the officers at issue here, have not been properly investigated,
10   disciplined, reprimanded, or retrained with respect to unreasonable search and seizures. In
11   fact, Plaintiff alleged that not one, but several, National City police officers forcibly
12   entered her home without a warrant, exigent circumstances, or consent. Supreme Court
13   cases “have firmly established the basic principle of Fourth Amendment law that searches
14   and seizures inside a home without a warrant are presumptively unreasonable.” Groh v.
15   Ramirez, 540 U.S. 551, 559 (2004) (quoting Payton v. New York, 445 U.S. 573, 586
16   (1980)). This gives rise to a reasonable inference that each of these officers believed—
17   based on their professional experience and contrary to settled law—that their unlawful
18   course of conduct was acceptable and consistent with policy or custom. Moreover, in
19   factual support of a custom or policy of facilitating a “blue code of silence” among police
20   officers and inaction towards complaints of police misconduct, Plaintiff alleges that despite
21   the Defendant Officers’ egregious conduct and there being no request for Plaintiff’s arrest
22   or prosecution, no disciplinary action has been taken against them. (Doc. No. 1 at 11.)
23         As such, the Court finds that Plaintiff’s allegations are sufficient to allege a
24   long-standing custom or practice of permitting unlawful home searches and home arrests,
25   facilitating a “blue code of silence” among police officers, which undermines reporting of
26   police misconduct, and failing to properly discipline officers for unlawful home searches
27   and home arrests. Thus, accepting the foregoing factual allegations as true and drawing all
28   reasonable inferences in favor of Plaintiff, as the Court must do at this stage of the lawsuit,

                                                    8
                                                                              20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.80 Page 9 of 10


1    the Court concludes that Plaintiff has adequately alleged that National City has a custom
2    or practice, that National City acted with deliberate indifference, and that National City’s
3    custom or practice caused the violation of Plaintiff’s constitutional rights. See Oviatt By &
4    Through Waugh, 954 F.2d at 1474.
5          While the Court recognizes that Plaintiff’s allegations of custom or policy narrowly
6    survive the motion to dismiss, it also recognizes the difficulty a civil rights plaintiff
7    typically has in obtaining access to information necessary to state a Monell claim at the
8    beginning of the case as such information is often uniquely within the possession of the
9    defendant. See, e.g., Estate of Osuna v. Cty. of Stanislaus, 392 F. Supp. 3d 1162, 1174
10   (E.D. Cal. 2019) (“The court concludes that the details of the alleged policy or custom,
11   however, is a topic properly left to development through discovery. It is a rare plaintiff who
12   will have access to the precise contours of a policy or custom prior to having engaged in
13   discovery, and requiring a plaintiff to plead its existence in detail is likely to be no more
14   than an exercise in educated guesswork.”). Accordingly, the Court DENIES Defendants’
15   motion to dismiss Plaintiff’s Monell claim based on an unconstitutional custom or policy.
16         B. Punitive Damages
17         Lastly, Defendants argue that Plaintiff’s request for punitive damages should be
18   dismissed because she has not pled facts sufficient for punitive damages. (Doc. No. 5-1 at
19   16.) Plaintiff asserts that “a Rule 12(b)(6) motion to dismiss for failure to state a claim is
20   not a proper vehicle to challenge a plaintiff’s prayer for punitive damages[.]” (Doc. No. 8
21   at 8.) The Court agrees.
22         Rule 12(b), by its own terms, concerns only defenses “to a claim for relief in any
23   pleading,” and subsection (6) pertains only to a defense “for failure to state a claim upon
24   which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6) (emphasis added). The plain
25   meaning of Rule 12(b)(6) therefore supports a finding that a motion to dismiss for failure
26   to state a claim countenances only claims for relief. See Whittlestone, Inc. v. Handi-Craft
27   Co., 618 F.3d 970, 973 (9th Cir. 2010) (“Our interpretation of the Federal Rules of Civil
28   Procedure begins with the relevant rule’s ‘plain meaning.’”) (quoting Kootenai Tribe of

                                                   9
                                                                             20-cv-00085-AJB-BLM
     Case 3:20-cv-00085-AJB-BLM Document 11 Filed 10/29/20 PageID.81 Page 10 of 10


1     Idaho v. Veneman, 313 F.3d 1094, 1111 (9th Cir. 2002)). As a prayer for punitive damages
2     constitutes a remedy, and not a claim within the meaning or Rule 12(b)(6), the Court finds
3     dismissal of Plaintiff’s prayer for punitive damages is unwarranted at this stage. See
4     Oppenheimer v. Sw. Airlines Co., No. 13-CV-260-IEG BGS, 2013 WL 3149483, at *4
5     (S.D. Cal. June 17, 2013) (holding the same and collecting cases); Sturm v. Rasmussen,
6     No. 18-CV-01689-W-BLM, 2019 WL 626167, at *3 (S.D. Cal. Feb. 14, 2019) (same).
7     Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiff’s request for
8     punitive damages.
9        IV.   CONCLUSION
10          Based on the foregoing, the Court GRANTS Defendants’ motion to dismiss
11    Plaintiff’s Monell claim based on ratification and a failure to train and DISMISSES
12    WITHOUT PREJUDICE her second and third causes of action. Plaintiff is granted leave
13    to amend her complaint with respect to these claims and must file the amended complaint
14    on or before Friday, November 13, 2020. Failure to do so will result in dismissal with
15    prejudice.
16          Finally, the Court DENIES Defendants’ motion to dismiss Plaintiff’s Monell claim
17    based on custom or policy and DENIES Defendants’ motion to dismiss Plaintiff’s request
18    for punitive damages.
19          IT IS SO ORDERED.
20    Dated: October 29, 2020
21
22
23
24
25
26
27
28

                                                  10
                                                                           20-cv-00085-AJB-BLM
